The questions involved in this appeal are identical with the question involved in the case of Mobley v. Langford, No. 10863, this day decided by this court. The facts are practically the same. The same kind and character of supersedeas bond is involved, but the tract of land involved was different. The parties have briefed the cases together and rely upon the same assignments of error, and the giving of the same instructions by the court, and the refusing to give the same instructions requested as in case No. 10863.
The judgment of the trial court is affirmed and upon authority of the case of Mobley v. Langford, this day decided.
JOHNSON, V. C. J. and KANE, KENNAMER, NICHOLSON, COCHRAN, and BRANSON, JJ., concur.